
	
		I
		111th CONGRESS
		2d Session
		H. R. 4515
		IN THE HOUSE OF REPRESENTATIVES
		
			January 26, 2010
			Mr. Conyers (for
			 himself and Mr. Smith of Texas)
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To make certain technical and conforming amendments to
		  the Lanham Act.
	
	
		1.Short titleThis Act may be cited as the
			 Trademark Technical and Conforming
			 Amendment Act of 2010..
		2.DefinitionFor purposes of this Act, the term
			 Trademark Act of 1946 means the Act entitled An Act to
			 provide for the registration and protection of trademarks used in commerce, to
			 carry out the provisions of certain international conventions, and for other
			 purposes, approved July 5, 1946 (commonly referred to as the
			 Lanham Act; 15 U.S.C. 1051 et seq.).
		3.Technical and
			 conforming amendments
			(a)Certificates of
			 registrationSection 7 of the Trademark Act of 1946 (15 U.S.C.
			 1057) is amended—
				(1)by inserting
			 United States before Patent and Trademark Office
			 each place that term appears;
				(2)in subsection (b),
			 by striking registrant’s each place that appears and inserting
			 owner’s;
				(3)in subsection
			 (e)—
					(A)by striking
			 registrant each place that term appears and inserting
			 owner; and
					(B)in the third
			 sentence, by striking or, if said certificate is lost or destroyed, upon
			 a certified copy thereof; and
					(4)by amending
			 subsection (g) to read as follows:
					
						(g)Correction of
				Patent and Trademark Office mistakeWhenever a material mistake
				in a registration, incurred through the fault of the United States Patent and
				Trademark Office, is clearly disclosed by the records of the Office a
				certificate stating the fact and nature of such mistake shall be issued without
				charge and recorded and a printed copy thereof shall be attached to each
				printed copy of the registration and such corrected registration shall
				thereafter have the same effect as if the same had been originally issued in
				such corrected form, or in the discretion of the Director a new certificate of
				registration may be issued without charge. All certificates of correction
				heretofore issued in accordance with the rules of the United States Patent and
				Trademark Office and the registrations to which they are attached shall have
				the same force and effect as if such certificates and their issue had been
				specifically authorized by
				statute.
						.
				(b)Incontestability
			 of right To use mark under certain conditionsSection 15 of the
			 Trademark Act of 1946 (15 U.S.C. 1065) is amended—
				(1)by striking
			 right of the registrant and inserting right of the
			 owner;
				(2)by amending
			 paragraph (1) to read as follows:
					
						(1)there has been no
				final decision adverse to the owner’s claim of ownership of such mark for such
				goods or services, or to the owner’s right to register the same or to keep the
				same on the register; and
						;
				and
				(3)in paragraph (2),
			 by inserting United States before Patent and Trademark
			 Office.
				(c)Appeal to
			 courtsSection 21 of the Trademark Act of 1946 (15 U.S.C. 1071)
			 is amended—
				(1)by inserting
			 United States before Patent and Trademark Office
			 each place that term appears;
				(2)in subsection
			 (a)(1), by inserting or section 71 after section
			 8; and
				(3)in subsection
			 (b)(4), by striking If there be and inserting If there
			 are.
				(d)Conforming
			 requirements for affidavits
				(1)Duration,
			 affidavits and feesSection 8 of the Trademark Act of 1946 (15
			 U.S.C. 1058) is amended to read as follows:
					
						8.Duration,
				affidavits and fees
							(a)Time periods for
				required affidavitsEach registration shall remain in force for
				10 years, except that the registration of any mark shall be canceled by the
				Director unless the owner of the registration files in the United States Patent
				and Trademark Office affidavits that meet the requirements of subsection (b),
				within the following time periods:
								(1)Within the 1-year
				period immediately preceding the expiration of 6 years following the date of
				registration under this Act or the date of the publication under section
				12(c).
								(2)Within the 1-year
				period immediately preceding the expiration of 10 years following the date of
				registration, and each successive 10-year period following the date of
				registration.
								(3)The owner may file
				the affidavit required under this section within the 6-month grace period
				immediately following the expiration of the periods established in paragraphs
				(1) and (2), together with the fee described in subsection (b) and the
				additional grace period surcharge prescribed by the Director.
								(b)Requirements for
				affidavitThe affidavit referred to in subsection (a)
				shall—
								(1)(A)state that the mark is
				in use in commerce;
									(B)set forth the goods and services
				recited in the registration on or in connection with which the mark is in use
				in commerce;
									(C)be accompanied by such number of
				specimens or facsimiles showing current use of the mark in commerce as may be
				required by the Director; and
									(D)be accompanied by the fee prescribed
				by the Director; or
									(2)(A)set forth the goods and
				services recited in the registration on or in connection with which the mark is
				not in use in commerce;
									(B)include a showing that any nonuse is
				due to special circumstances which excuse such nonuse and is not due to any
				intention to abandon the mark; and
									(C)be accompanied by the fee prescribed
				by the Director.
									(c)Deficient
				affidavitIf any submission filed within the period set forth in
				subsection (a) is deficient, including that the affidavit was not filed in the
				name of the owner of the registration, the deficiency may be corrected after
				the statutory time period, within the time prescribed after notification of the
				deficiency. Such submission shall be accompanied by the additional deficiency
				surcharge prescribed by the Director.
							(d)Notice of
				requirementSpecial notice of the requirement for such affidavit
				shall be attached to each certificate of registration and notice of publication
				under section 12(c).
							(e)Notification of
				acceptance or refusalThe Director shall notify any owner who
				files any affidavit required by this section of the Director’s acceptance or
				refusal thereof and, in the case of a refusal, the reasons therefor.
							(f)Designation of
				resident for service of process and noticesIf the owner is not
				domiciled in the United States, the owner may designate, by a document filed in
				the United States Patent and Trademark Office, the name and address of a person
				resident in the United States on whom may be served notices or process in
				proceedings affecting the mark. Such notices or process may be served upon the
				person so designated by leaving with that person or mailing to that person a
				copy thereof at the address specified in the last designation so filed. If the
				person so designated cannot be found at the last designated address, or if the
				owner does not designate by a document filed in the United States Patent and
				Trademark Office the name and address of a person resident in the United States
				on whom may be served notices or process in proceedings affecting the mark,
				such notices or process may be served on the
				Director.
							.
				(2)Affidavits and
			 feesSection 71 of the Trademark Act of 1946 (15 U.S.C. 1141k) is
			 amended to read as follows:
					
						71.Duration,
				affidavits and fees
							(a)Time periods for
				required affidavitsEach extension of protection for which a
				certificate has been issued under section 69 shall remain in force for the term
				of the international registration upon which it is based, except that the
				extension of protection of any mark shall be canceled by the Director unless
				the holder of the international registration files in the United States Patent
				and Trademark Office affidavits that meet the requirements of subsection (b),
				within the following time periods:
								(1)Within the 1-year
				period immediately preceding the expiration of 6 years following the date of
				issuance of the certificate of extension of protection.
								(2)Within the 1-year
				period immediately preceding the expiration of 10 years following the date of
				issuance of the certificate of extension of protection, and each successive
				10-year period following the date of issuance of the certificate of extension
				of protection.
								(3)The holder may
				file the affidavit required under this section within a grace period of 6
				months after the end of the applicable time period established in paragraph (1)
				or (2), together with the fee described in subsection (b) and the additional
				grace period surcharge prescribed by the Director.
								(b)Requirements for
				affidavitThe affidavit referred to in subsection (a)
				shall—
								(1)(A)state that the mark is
				in use in commerce;
									(B)set forth the goods and services
				recited in the extension of protection on or in connection with which the mark
				is in use in commerce;
									(C)be accompanied by such number of
				specimens or facsimiles showing current use of the mark in commerce as may be
				required by the Director; and
									(D)be accompanied by the fee prescribed
				by the Director; or
									(2)(A)set forth the goods and
				services recited in the extension of protection on or in connection with which
				the mark is not in use in commerce;
									(B)include a showing that any nonuse is
				due to special circumstances which excuse such nonuse and is not due to any
				intention to abandon the mark; and
									(C)be accompanied by the fee prescribed
				by the Director.
									(c)Deficient
				affidavitIf any submission filed within the period set forth in
				subsection (a) is deficient, including that the affidavit was not filed in the
				name of the holder of the international registration, the deficiency may be
				corrected after the statutory time period, within the time prescribed after
				notification of the deficiency. Such submission shall be accompanied by the
				additional deficiency surcharge prescribed by the Director.
							(d)Notice of
				requirementSpecial notice of the requirement for such affidavit
				shall be attached to each certificate of extension of protection.
							(e)Notification of
				acceptance or refusalThe Director shall notify the holder of the
				international registration who files any affidavit required by this section of
				the Director’s acceptance or refusal thereof and, in the case of a refusal, the
				reasons therefor.
							(f)Designation of
				resident for service of process and noticesIf the holder of the
				international registration of the mark is not domiciled in the United States,
				the holder may designate, by a document filed in the United States Patent and
				Trademark Office, the name and address of a person resident in the United
				States on whom may be served notices or process in proceedings affecting the
				mark. Such notices or process may be served upon the person so designated by
				leaving with that person or mailing to that person a copy thereof at the
				address specified in the last designation so filed. If the person so designated
				cannot be found at the last designated address, or if the holder does not
				designate by a document filed in the United States Patent and Trademark Office
				the name and address of a person resident in the United States on whom may be
				served notices or process in proceedings affecting the mark, such notices or
				process may be served on the
				Director.
							.
				4.Study and
			 report
			(a)In
			 generalNot later than 1 year
			 after the date of enactment of this Act, the Secretary of Commerce, in
			 consultation with the Intellectual Property Enforcement Coordinator, shall
			 study and report to the Committee on the Judiciary of the Senate and the
			 Committee on the Judiciary of the House of Representatives on—
				(1)the extent to
			 which small businesses may be harmed by litigation tactics by corporations
			 attempting to enforce trademark rights beyond a reasonable interpretation of
			 the scope of the rights granted to the trademark owner; and
				(2)the best use of
			 Federal Government services to protect trademarks and prevent
			 counterfeiting.
				(b)RecommendationsThe
			 study and report required under paragraph (1) shall also include any policy
			 recommendations the Secretary of Commerce and the Intellectual Property
			 Enforcement Coordinator deem appropriate.
			
